PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Patent No. 11,122,813	:  	
Elster, et al				:  ON REQUEST FOR
Application No. 14/198,432	:  REDETERMINATION OF
Issue Date:September 21, 2021	:  PATENT TERM ADJUSTMENT 
Filed: March 5, 2014 	:   
Attorney Docket No. PROL-023/ :
01US 308366-2092					
This is in response to the “Request for Reconsideration of Patent Term Indicated on Face of Patent under 37 CFR 1.705(b)” filed January 21, 2022.  Patentee requests that the determination of patent term adjustment be corrected from zero (0) days to three (3) days. 

On redetermination, the Office finds that the patent term adjustment is eighty-six (86) days.  
 
This redetermination of patent term adjustment is NOT the Director's decision on the applicant's request for reconsideration for purposes of seeking judicial review under 35 U.S.C. 154(b)(4).

This application was filed on March 5, 2014. On September 21, 2021, the application matured into U.S. Patent No. 11,122,813, with a patent term adjustment of zero (0) days.  The instant petition under 37 CFR 1.705(b) was filed on January 21, 2022. 

Patentee disputes the reduction to the patent term adjustment of 356 days entered under 37 CFR 1.704(c)(3), maintaining that the reduction to the patent term adjustment under 37 CFR 1.704(c)(3) is 182 days.

A review of the prosecution history reveals that the reduction to the patent term adjustment under 37 CFR 1.704(c)(3) of 356 days is incorrect. The reduction to the patent term under 37 CFR 1.704(c)(3) is 99 days.

It is noted that 37 CFR 1.704(c)(3) states:

(c) Circumstances that constitute a failure of the applicant to engage in reasonable efforts to conclude processing or examination of an application also include the following circumstances, which will result in the following reduction of the period of adjustment set forth in §1.703 to the extent that the periods are not overlapping:

(3) Abandonment of the application or late payment of the issue fee, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the date of abandonment or the day after the date the issue fee was due and ending on the date the grantable petition to revive the application or accept late payment of the issue fee was filed;

The subject application was abandoned on January 10, 2017, after applicant failed to file a proper paper following the mailing of the “Notice of Panel Decision from Pre-Appeal Brief Review”, mailed on November 29, 2018, which allowed a period for reply of one month from the mailing date of the decision, or the balance of the two-month period for filing an appeal brief from the receipt of the notice of appeal on August 18, 2016, whichever is greater.1 An appeal brief, or other appropriate paper, was not received. The application was abandoned on January 10, 2017. 

The record reflects that a grantable petition under 37 CFR 1.137(a) was filed on April 18, 2017.  Pursuant to 37 CFR 1.704(c)(3), it is appropriate to reduce the patent term adjustment by 99 days with said period beginning on January 10, 2017—the date of abandonment of the application—and ending on April 18, 2017, the date the grantable petition under 37 CFR 1.137(a) was filed. The reduction of 356 days will be removed and a reduction of 99 days will be entered.   

Overall PTA Calculation

Formula: 

“A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				
	                         
161 + 113 + 332 – 0 – 520(79 + 99 + 41 + 92 + 120 + 39 + 24 + 26) = 86

Applicants’ Calculation:				
	                         
161 + 113 + 332 – 0 – 603(79 + 182 + 41 + 92 + 120 + 39 + 24 + 26) = 3

Patentee is entitled to PTA of eighty-six (86) days.  Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following: 161 + 113 + 332 – 0 – 520 = 86.

Patentee is allowed two (2) months from the date of the Office’s redetermination of patent term adjustment to request reconsideration of the patent term adjustment if patentee continues to disagree with this determination (no petition fee). This two-month period is extendable under 37 CFR 1.136(a). The renewed request for reconsideration may be filed without any additional fee.  However, patentee who responds more than two months after the mail date of the redetermination is required to pay the extension of time fee. After the period of time to respond has expired, the Office will sua sponte issue a certificate of correction adjusting the PTA to eighty-six (86) days.

Telephone inquiries specific to this matter should be directed to the undersigned, at (571) 272-3222. Questions regarding the 






issuance of the certificate of correction must be directed to the Certificates of Correction Branch at (703) 756-1814.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  DRAFT Certificate of Correction

















    
        
            
        
            
        
            
    

    
        1 It is noted that petitioner intimates that the application was abandoned for failure to file a timely and proper reply to the final Office action mailed on February 29, 2016. The record reflects that a timely and proper response to the final Office action was filed on August 18, 2016, in the form of a Notice of Appeal and fee accompanied by a request for an extension of time under 37 CFR 1.136(a) within the third month. The period for response to the final Office action was tolled by the filing of the Notice of Appeal on August 18, 2016.